United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David R. Swimmer, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2365
Issued: May 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from an August 18, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying reconsideration of a
March 24, 2008 nonmerit decision. As over a year has elapsed since the most recent merit
decision dated February 23, 2006 and the filing of this appeal, the Board lacks jurisdiction to
review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On January 13, 2006 appellant, a 53-year-old clerk, filed a traumatic injury claim (Form
CA-1) for a pulled muscle. She attributed her condition to an incident at work when, while
moving parcels, she felt a very sharp pain in her left leg/hip area.

Appellant submitted no medical evidence in support of her claim, and by letter dated
January 19, 2006 the Office notified her that the evidence of record was insufficient to support
her claim.
Appellant submitted medical evidence, and her claim was developed. By decision dated
February 23, 2006, the Office denied her claim because the medical evidence was insufficient to
establish that she sustained an injury as defined by the Act. By separate decision, it also denied
appellant’s continuation of pay claim.
Appellant disagreed and, through counsel, on March 17, 2008 requested reconsideration.
By decision dated March 24, 2008, the Office denied reconsideration because her request
was untimely and did not establish clear evidence of error.
Appellant, through counsel, again requested reconsideration on August 1, 2008. With her
request appellant submitted a May 5, 2008 medical report signed by Frank J. Niesen, MD, who
diagnosed appellant with ankylosis of the left hip with impaired flexion, impaired extension,
impaired external rotation and impaired abduction. Dr. Niesen asserted that the industrial
accident that occurred on November 22, 2005, while employed at the post office, was the
prevailing factor in the cause of the ankylosis of the left hip.
By decision dated August 18, 2008, the Office denied appellant’s claim because it was
untimely and did not establish clear evidence of error.1
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.4 Where

1

On appeal, appellant submitted additional medical evidence. The Board may not consider evidence for the first
time on appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R.
§ 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction
is limited to reviewing the evidence that was before the Office at the time of its final decision).
2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.605.

4

Donna L. Shahin, 55 ECAB 192 (2003).

2

the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
Section 10.607(b) provides that the Office will consider an untimely application only if it
demonstrates clear evidence of error by the Office in its most recent merit decision. To establish
clear evidence of error, a claimant must submit evidence relevant to the issue which was decided
by the Office. The evidence must be positive, precise and explicit, and must manifest on its face
that the Office committed an error. Evidence which does not raise a substantial question
concerning the correctness of the Office’s decision is insufficient to establish clear evidence of
error.6 It is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion. This entails a limited review by the Office of how the evidence submitted
with the reconsideration request bears on the evidence previously of record, and whether the new
evidence demonstrates clear error on the part of the Office. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.7
ANALYSIS
The Office’s August 18, 2008 decision properly determined that appellant filed untimely
requests for reconsideration. The merit decision denying appellant’s claim was dated
February 23, 2006. Appellant, through counsel, requested reconsideration on March 17 and
August 1, 2008. Thus these reconsideration requests were untimely as they were made outside
of the one-year time limit.
The Board also finds that appellant’s March 17 and August 1, 2008 requests for
reconsideration failed to demonstrate clear evidence of error. Appellant’s claim was denied
because the evidence of record was insufficient to establish she sustained an injury in the
performance of duty. In support of her reconsideration request, she submitted a May 5, 2008
medical report signed by Dr. Niesen. While Dr. Niesen’s opinion is related to the issue, it does
not demonstrate error on the part of the Office when it decided the case on the evidence in the
record at the time.
The Board notes that clear evidence of error is intended to represent a difficult standard.8
Evidence such as a detailed, well-rationalized medical report which, if submitted before the
5

20 C.F.R. § 10.608.

6

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

7

Id.

8

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides that the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the Office made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.

3

denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.9
A review of the medical evidence of record does not establish that the Office erred in
denying a merit review. Evidence which does not raise a substantial question concerning the
correctness of the Office’s decision is insufficient to establish clear evidence of error.
Dr. Niesen’s report does not raise a substantial question as to the correctness of the Office’s
February 23, 2008 merit decision or demonstrate clear evidence of error.
For these reasons, the Office properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds appellant’s untimely request for reconsideration did not establish clear
evidence of error on the part of the Office.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3c (January 2004).

4

